

115 HR 5135 IH: Securing Children in Schools Act of 2018
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5135IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Ms. Granger (for herself, Mr. Diaz-Balart, and Mr. Flores) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide for additional grants
			 for school security, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing Children in Schools Act of 2018. 2.Additional grants for school securityTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. et seq.) is amended by adding at the end the following:
			
				OOAdditional grants for school security
					3040.Program authorized
 (a)In generalThe Director of the Office of Community Oriented Policing Services (in this section referred to as the Director) is authorized to make grants to States, units of local government, and Indian tribes to provide for the placement and use of metal detectors and other screening technologies at schools and on school grounds.
 (b)Uses of fundsGrants awarded under this section shall be distributed directly to the State, unit of local government, or Indian tribe, and shall be used to improve security at schools and on school grounds in the jurisdiction of the grantee through the placement and use of metal detectors and other screening technologies.
 (c)Preferential considerationIn awarding grants under this subchapter, the Director shall give preferential consideration, if feasible, to an application from a jurisdiction that has a demonstrated need for improved security, has a demonstrated need for financial assistance, and has evidenced the ability to make the improvements for which the grant amounts are sought.
 (d)Equitable distributionIn awarding grants under this subchapter, the Director shall ensure, to the extent practicable, an equitable geographic distribution among the regions of the United States and among urban, suburban, and rural areas.
 (e)Administrative costsThe Director may reserve not more than 2 percent from amounts appropriated to carry out this subchapter for administrative costs.
						3041.Applications
 (a)In generalTo request a grant under this part, the chief executive of a State, unit of local government, or Indian tribe shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may require. Each application shall—
 (1)include a detailed explanation of— (A)the intended uses of funds provided under the grant;
 (B)how the activities funded under the grant will meet the purpose of this part; and (C)how the school will limit their points of entry to ensure safety; and
 (2)be accompanied by an assurance that the application was prepared after consultation with individuals not limited to law enforcement officers (such as school violence researchers, child psychologists, social workers, teachers, principals, and other school personnel) to ensure that the improvements to be funded under the grant are—
 (A)consistent with a comprehensive approach to preventing school violence; and (B)individualized to the needs of each school at which those improvements are to be made.
 (b)GuidelinesNot later than 90 days after the date of the enactment of this part, the Attorney General shall promulgate guidelines to implement this section (including the information that must be included and the requirements that the States, units of local government, and Indian tribes must meet) in submitting the applications required under this section.
 3042.Annual report to congressNot later than November 30th of each year, the Attorney General shall submit a report to the Congress regarding the activities carried out under this part. Each such report shall include, for the preceding fiscal year, the number of grants funded under this part, the amount of funds provided under those grants, the activities for which those funds were used, and the number of weapons detected and confiscated by the use of metal detectors and other screening technologies placed and used using funds provided under this part.
 3043.DefinitionsFor purposes of this part— (1)the term school means a public elementary or secondary school;
 (2)the term unit of local government means a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level;
 (3)the term Indian tribe has the same meaning as in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)); and
 (4)the term screening technologies means technologies including— (A)walk through metal detection portals;
 (B)stand-off screening technologies; (C)explosive trace detection; and
 (D)computed tomography equipment and X-ray imaging equipment for carried and personal belonging screening.
 3044.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $500,000,000 for each of fiscal years 2019 through 2029..
		